DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/12/21 is acknowledged.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN105561900, English translation from 5/24/19 IDS).
Cai teaches the object of the present invention is to provide a phase change microcapsule and a preparation method thereof, which solve the problem that the mechanical strength of the capsule wall of the conventional phase change microcapsule is small, the thermal conductivity is poor, and the environmental pollution is not suitable. Industrial amplification, short service life.
Cai teaches a phase change microcapsule having a core-shell structure comprising: a capsule core; and a capsule wall encapsulating the capsule core. The capsule core comprises a phase change material; the capsule wall has a two-layer 
Cai teaches a phase change microcapsule according to a first aspect of the present invention, which has a core-shell structure comprising: a capsule core; and a capsule wall enclosing a capsule core. The bladder core comprises a phase change material. The capsule wall has a two-layer structure and comprises: a polyvinyl alcohol modified melamine formaldehyde resin, located in the inner layer and in contact with the core; and the metal doped inorganic nanoparticles filled with polyvinyl alcohol modified melamine formaldehyde resin, located in the outer layer.
The phase change material may be selected from the group consisting of n-tetradecane, n-pentadecane, n-hexadecane, n-heptadecane, n-icosane.
The inorganic nanoparticles may be TiO2. 
The core comprising a phase change material as taught by Cai reads on a core comprising a phase change material that undergoes a phase change at from 0oC to 200oC as claimed in claim 1. 
The polyvinyl alcohol modified melamine formaldehyde resin, located in the inner layer and in contact with the core as taught by Cai reads on a first shell where the first shell is sandwiched between the second shell and core. 
The metal doped inorganic nanoparticles filled with polyvinyl alcohol modified melamine formaldehyde resin as taught by Cai reads on the second shell comprising doped titanium dioxide as claimed in claim 1. 


Regarding claim 5, Cai teaches the metal doping element in the metal doped inorganic nanoparticles may be selected from the group consisting of Ni 2+ , Ce 4+ , Zr 2+ , Fe 3+.

Regarding claim 7, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose the amount of C, N, F, O, Ti and H in the combined shells to obtain a microcapsule with superior mechanical strength of the capsule wall and a high thermal conductivity. 

Regarding claims 8-10, the polyvinyl alcohol modified melamine formaldehyde resin, located in the inner layer and in contact with the core as taught by Cai reads on a first shell where the first shell is sandwiched between the second shell and core.

Regarding claim 11, although claim 11 limits the polymer material of claim 9 to the polymeric material having an anionic surface or a polycationic electrolyte, the polymer is still interpreted as at least one selected from the group consisting of a polycationic polymeric material or a polymeric material having an anionic surface that is coated with a polycationic electrolyte.

Therefore, claim 11 is not further limiting the composition of claim 9 that is met by a polycationic polymeric material as set forth in the rejection of claim 9. 

Regarding claim 13, the microcapsule as taught by Cai is the same microcapsule as claimed in claim 13 and therefore it would be expected that the microcapsule as taught by Cai is capable of photocatalysis at visible light wavelengths from 400 nm to 700nm. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN105561900, English translation from 5/24/19 IDS) as applied to claim 5 and further in view of Li (CN101716531, English translation). 
Although Cai teaches a Fe doped TiO2, the reference does not teach a co-doped Fe and N TiO2. 
Li teaches a film loading type iron nitrogen co-doping titanium dioxide photocatalyst. 
Li teaches the preparation method of a co-doped catalyst of metal ions and non-metal elements is basically doped with one ion or element in the doping process, and then doped with another element. The doped metal ions play a role in extending the photoresponse range of TiO2, while the non-metals inhibit the recombination of photo-generated carriers. The two work together to improve the photocatalytic performance.
.

Claims 1, 3-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (KR100715455, English translation from 5/24/19 IDS) in view of in view of Li (CN101716531, English translation).  
Chung teaches a material in the form of a microcapsule having an organic and inorganic double coating layer coated with a polymer material having a phase change material particles surface as an organic material. 
The polymeric materials can be polyurethane, urea, melanin, crosslinked nylon and gelatin. 
The phase change material can be aliphatic paraffins such as tetradecane, eicosane, octadecane and hexadecane. The melting points of tetradecane and hexadecane are 5.5oC and 12oC. 
Further, Chung teaches the inorganic layer can be TiO2. 
Although Cai teaches TiO2, the reference does not teach a co-doped Fe and N TiO2. 
Li teaches a film loading type iron nitrogen co-doping titanium dioxide photocatalyst. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to dope TiO2 as taught by Cai with iron and nitrogen as taught by Li as the doped metal ions play a role in extending the photoresponse range of TiO2, while the non-metals inhibit the recombination of photo-generated carriers and therefore the two work together to improve the photocatalytic performance.

Regarding claims 3-4, Chung teaches the phase change material can be aliphatic paraffins such as tetradecane, eicosane, octadecane and hexadecane. The melting points of tetradecane and hexadecane are 5.5oC and 12oC. 

Regarding claims 5-6, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to dope TiO2 as taught by Cai with iron and nitrogen as taught by Li as the doped metal ions play a role in extending the photoresponse range of TiO2, while the non-metals inhibit the recombination of photo-generated carriers and therefore the two work together to improve the photocatalytic performance.



Regarding claims 8-10, Chung teaches a melamine-formaldehyde resin. 

Regarding claim 11, although claim 11 limits the polymer material of claim 9 to the polymeric material having an anionic surface or a polycationic electrolyte, the polymer is still interpreted as at least one selected from the group consisting of a polycationic polymeric material or a polymeric material having an anionic surface that is coated with a polycationic electrolyte.
Claim 11 does not positively require polymer in the composition be a polymeric material having an anionic surface or a polycationic electrolyte. 
Therefore, claim 11 is not further limiting the composition of claim 9 that is met by a polycationic polymeric material as set forth in the rejection of claim 9. 

Regarding claim 13, the microcapsule as taught by the references above is the same microcapsule as claimed in claim 13 and therefore it would be expected that the microcapsule as taught by Cai is capable of photocatalysis at visible light wavelengths from 400 nm to 700nm. 

s 8-9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (KR100715455, English translation from 5/24/19 IDS) in view of in view of Li (CN101716531) as applied to claim 1 and further in view of Sasaki et al (20180085291). 
Although Chung teaches the polymeric materials can be polyurethane, urea, melanin, crosslinked nylon and gelatin, Chung does not teach the polymeric material to be a polyurea. 
Sasaki teaches a microcapsule. 
Sasaki, paragraph 7 of the PGPUB, teaches the microcapsule wall is formed of an encapsulating polymer.
Sasaki, paragraph 10 of the PGPUB, teaches the encapsulating polymer is a polyurea or polyurethane. The polyurea can be a reaction product of a polyfunctional isocyanate and a polyfunctional amine in the presence of an alkylnaphthalenesulfonate formaldehyde condensate and polyvinylpyrrolidone. 
Sasaki, paragraph 11 of the PGPUB, teaches examples of the aliphatic polyfunctional isocyanate are trimers of hexamethylene diisocyanate. 
Sasaki, paragraph 12 of the PGPUB, teaches suitable polyfunctional amines by way of illustration are branched polyethylenimine. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a polyurea which is a reaction of a hexamethylene diisocyanate and branched polyethylenimine as taught by Sasaki as the polymeric material as taught by Chung as this this polyurea is an effective polymer for delivering various hydrophobic or .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20150079290 teaches microcapsules and a method of microencapsulating an organofluorine silane as core material. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/4/2022